Case 2:20-cv-00045-JPH-DLP Document 30 Filed 06/04/20 Page 1 of 3 PageID #: 593




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 CLARENCE D. SCHREANE,                                )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )        No. 2:20-cv-00045-JPH-DLP
                                                      )
 T.J. WATSON,                                         )
 ATTORNEY GENERAL OF TENNESSEE,                       )
                                                      )
                               Respondents.           )

             ORDER GRANTING MOTION TO DISMISS PETITION
    FOR A WRIT OF HABEAS CORPUS FOR LACK OF JURISDICTION, DENYING
     MOTIONS FOR COUNSEL, AND DIRECTING ENTRY OF FINAL JUDGMENT

                                     I.       MOTION TO DISMISS

        Clarence D. Schreane, a federal inmate at Terre Haute Federal Correctional Facility, filed

 this habeas action pursuant to 28 U.S.C. § 2254 challenging his 2004 convictions for felony murder

 and especially aggravated robbery in Tennessee state court. Dkt. [1]. The respondent filed a motion

 to dismiss arguing that Mr. Schreane previously brought a § 2254 habeas petition challenging the

 same conviction. Dkt. [22]. Mr. Schreane's previous habeas petition challenging the same

 conviction was denied on the merits in Schreane v. Slatery, No. 1:13-cv-00190, 2015 WL 5703193

 (E.D. Tenn. Sept. 28, 2015). On appeal, the United States Court of Appeals for the Sixth Circuit

 appointed counsel, and upon briefing and oral argument, the court affirmed the judgment of the

 district court. The Supreme Court denied certiorari. Schreane v. Ebbert, 864 F.3d 446 (6th Cir.

 2017), cert. denied, 138 S. Ct. 519 (2017).

        Mr. Schreane responded, arguing that his petition is not successive because he raises new

 claims for relief in the instant petition. When there has already been a decision on the merits in a

 federal habeas action, to obtain another round of federal collateral review a petitioner requires

                                                  1
Case 2:20-cv-00045-JPH-DLP Document 30 Filed 06/04/20 Page 2 of 3 PageID #: 594




 permission from the Court of Appeals under 28 U.S.C. § 2244(b). See Altman v. Benik, 337 F.3d

 764, 766 (7th Cir. 2003). This statute "creates a 'gatekeeping' mechanism for the consideration of

 second or successive [habeas] applications in the district court." Felker v. Turpin, 518 U.S. 651,

 657 (1996). Indeed, a district court does not have subject matter jurisdiction over a second or

 successive petition. In re Page, 170 F.3d 659, 661 (7th Cir. 1999). The "district court must dismiss

 a second or successive petition, without awaiting any response from the government, unless the

 court of appeals has given approval for the filing." Id. This is true even if the successive petition

 raises new claims not reviewed in the first petition.

        Mr. Schreane's petition is successive and there is no indication that he has obtained leave

 from the Seventh Circuit to file it. Accordingly, the respondent's motion to dismiss, dkt. [22], is

 granted and this action is dismissed for a lack of jurisdiction. Mr. Schreane must obtain

 authorization from the Seventh Circuit Court of Appeals before this Court may consider his habeas

 petition. Final Judgment in accordance with this decision shall issue.

                  II.     MOTIONS FOR THE APPOINTMENT OF COUNSEL

        Mr. Schreane's motions for the appointment of counsel dkts. [18] & [19], are denied. A

 petitioner pursuing federal habeas relief is entitled to counsel only when he is under a death

 sentence, which Mr. Schreane is not. See 18 U.S.C. § 3599(a)(2); McFarland v. Scott, 512 U.S.

 849, 855 (1994). Counsel must also be appointed in a habeas case when an evidentiary hearing is

 necessary to resolve the petition. Rule 8(c) of the Rules Governing Section 2254 Cases. Here, no

 hearing is required because the Court lacks jurisdiction to decide the unauthorized successive

 petition. These are not circumstances in which it is in the interest of justice to appoint counsel for

 Mr. Schreane. See 18 U.S.C. § 3006A(a)(2)(B) ("Whenever . . . the court determines that the

 interests of justice so require, representation may be provided for any financially eligible person



                                                   2
Case 2:20-cv-00045-JPH-DLP Document 30 Filed 06/04/20 Page 3 of 3 PageID #: 595




 who . . . is seeking relief under section 2241, 2254, or 2255 of title 28."); see also Winsett v.

 Washington, 130 F.3d 269, 281 (7th Cir. 1997).

 SO ORDERED.

 Date: 6/4/2020




 Distribution:

 CLARENCE D. SCHREANE
 17956-074
 TERRE HAUTE (33)
 FEDERAL CORRECTIONAL INSTITUTION
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 John H. Bledsoe
 DEPUTY ATTORNEY GENERAL
 john.bledsoe@ag.tn.gov

 Shelese M. Woods
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 shelese.woods@usdoj.gov




                                                  3
